Citation Nr: 1616409	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  11-06 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran had active duty service from September 1990 to March 1997, although the Veteran claims that his period of active duty service was from March 1977 to March 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for hypertension.  However, the Board finds that additional development must be undertaken before this issue can be adjudicated on the merits.  

Remand is required to verify the Veteran's period(s) of active duty service.  The RO determined that the Veteran's service treatment records and service personnel records are unavailable, and indicated that the Veteran's period of active duty service was from September 1990 to March 1997.  However, the Veteran contends that he served on active duty from March 1977 to March 1997.  At his February 2016 Board hearing, the Veteran submitted what appear to be service treatment records dated as early as January 1986.  As such, the RO must verify the Veteran's dates of active duty service.

In addition, at his February 2016 Board hearing, the Veteran testified that following service he received treatment at Andrews Air Force Base (now Joint Base Andrews), in Prince George's County, Maryland, until approximately 2004.  These records are not associated with the file.  The RO should request copies of outstanding treatment records from 1997 to 2004 from Joint Base Andrews.  

Accordingly, the case is REMANDED for the following action:

1. Contact the National Personnel Records Center (NPRC), the Records Management Center (RMC), and any other appropriate location, to request the following:  (1) verification of the Veteran's period(s) of active duty service; (2) service treatment records; and (2) service personnel records.  All efforts to obtain this information and these documents must be documented in the claims file, and the Veteran must be informed of any negative results.

2.  Contact the Veteran and afford him the opportunity to identify by name, address, and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  Obtain copies of all treatment of the Veteran from the Joint Base Andrews in Prince George's County, Maryland, dated 1997 to 2004.  All records received must be associated with the claims file.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.

4.  Readjudicate the claim on the merits.  If the benefit sought is not granted, then the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




